Order, Family Court, New York County (Mary E. Bednar, J.), entered January 21, 1994 which, inter alia, denied petitioner’s application for custody of the children, Justin H. and Lucy H., and directed the respondent Commissioner of Social Services to commence proceedings pursuant to Social Services Law § 384-b to free the children for adoption by their current foster parents, and order, same court and Justice, entered September 26, 1994, which dismissed the petition brought on behalf of the half-siblings pursuant to *181Domestic Relations Law § 71 for visitation, and for notice of further proceedings, unanimously affirmed, without costs.
The Family Court properly determined that the subject children established no real familial bonds with their half-siblings, and that, especially in Justin’s case, his foster family was the only real family he has ever known. The Family Court’s finding that further forced visitation would serve little purpose is entitled to considerable deference (see, Eschbach v Eschbach, 56 NY2d 167, 173-174) and is fully supported by the record. Moreover, the fact that the proposed adoptions may exclude contact with the children’s half-siblings poses no constitutional violation in this case (cf., Rivera v Marcus, 696 F2d 1016 [2d Cir 1982]; Aristotle P. v Johnson, 721 F Supp 1002 [ND Ill989]), in light of the State’s overriding and compelling interest in protecting the health, safety and welfare of the children placed in its care (see, Matter of Stephen B., 176 AD2d 1204, Iv denied 79 NY2d 752, appeal dismissed 79 NY2d 914; Matter of Shaka Efion C., 207 AD2d 740).
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.